247 S.W.2d 392 (1952)
DAVIS
v.
STATE.
No. 25791.
Court of Criminal Appeals of Texas.
April 2, 1952.
Theo Ash, Abilene, Gene Dulaney, Snyder, for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
Unlawful possession of whisky for the purpose of sale is the offense; the punishment, a fine of $1,000 and one year in jail.
*393 The record affirmatively reflects that this case was tried before a special judge. The transcript does not reflect either the election of such judge or his oath of office.
A special judge has no authority to actand each act, as such, is a nullityuntil he has taken the oath of office. Mims v. State, 112 Tex. Crim. 176, 15 S.W.2d 628; Norman v. State, 102 Tex. Crim. 5, 277 S.W. 126; Blackburn v. State, 149 Tex. Crim. 197, 192 S.W.2d 888.
The judgment is reversed and the cause remanded.
Opinion approved by the court.